16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Anthony Ray SOLOMON, Plaintiff Appellant,v.George JONES, Jr.;  North Carolina Department ofCorrections, Defendants and Appellees.
No. 93-6787.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 4, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-91-263).
Anthony Ray Solomon, appellant pro se.
Debroah Lynn McSwain, North Carolina Dept. of Justice, Raleigh, NC, for appellees.
E.D.N.C.
DISMISSED.
Before WIDENER, WILKINS and HAMILTON, Circuit Judges.
PER CURIAM:


1
Anthony Ray Solomon challenges the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) action.  He previously appealed that order, and this Court affirmed.  Solomon v. Jones, No. 93-6276 (4th Cir.  May 28, 1993) (unpublished).  To the extent that his current challenge, styled as a Motion to Vacate Judgment but seeking relief in this Court, is construed as a notice of appeal, it is untimely.  Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.